DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/19/2021 has been considered by the examiner.-2-115628.0000028 EMFUS 84105516vlPATENTU.S. Application No. 16/201,630Attorney Docket No. 115628.0000028

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hélot (S 9783123 B2) in view of Jolda (US 20140223065 A1), in further view of Howard (US 20060277555 A1) and Shin (WO 2016056792 A1).
Regarding CLAIM 1, Hélot discloses an in-vehicle fixing structure for a small information terminal (Hélot: (Col. 2, Lines 33-34)), the in-vehicle fixing structure comprising:
an insertion portion including an insertion slot into which the small information terminal is inserted (Hélot: (Figure 2(18), Col 6, Lines 26-30)), the insertion portion including a shutter configured to selectively close and open the insertion slot (Hélot: (Figure 3(26)));
a housing that accommodates the small information terminal inserted from the insertion slot (Hélot: (Figure 2(18), Col 6, Lines 26-30)), the housing including a guide rail (Hélot: (Col 8, Lines 15-18)), a stopper (Hélot: (Col 3, Lines 5 & 6)), a conveying roller (Hélot: (Col 5, Lines 14-18)), a sensor (Hélot: (Col 3, Lines 5 & 6)), and a connector connection device inside the housing (Hélot: (Col 7, Lines 20-31), Fig. 3(28)), the stopper  (Hélot: (Col 3, Lines 2-6, Fig. 3(30))), the conveying roller being configured to automatically convey the small information terminal to a predetermined normal position (Hélot: (Col 8, Lines 45-52)), the connector connection device being configured to move a connector of an external device to a connector of the small information terminal (Hélot: (Col 8, Lines 22-26, Fig. 3(28))), selectively fit the connector of the external device to the connector of the small information terminal (Hélot: (Fig. 3(28); Col 7, 20-31; Col 8, Lines 22-26)), and separate the connector of the external device from the connector of the small information terminal (Hélot: (Fig. 3(28); Col 7, 20-31; Col 8, Lines 22-26; Col 3, Lines 29-33)); and
a controller configured to
control the conveying roller to automatically convey the small information terminal to the normal position in a case where the small information terminal abuts the stopper (Hélot: (Col 8, Lines 45-52; Fig. 5(18))),
control the shutter to close the insertion slot in a case where the sensor detects that the small information terminal has been automatically conveyed to the normal position after the automatic conveyance of the small information terminal by the conveying roller is started (Hélot: (Col 7, Lines 13-19; Col. 8, 49-52; FIG. 5(26))), and
control the connector connection device to connect the small information terminal and the external device to each other by moving the connector of the external device toward the connector of the small information terminal and fitting the connector of the external device to the connector of the small information terminal after the (Hélot: (Fig. 3(28); Col 7, Lines 13-19; Col 8, Lines 22-26)).
Hélot does not explicitly recite the terminology “the housing including a guide rail”. However, Hélot does teach the holding fixture 10 has a slotted guide (Col 8, Lines 15-18) which is the functional limitation of the claim element. Thus, the prior art teaching is a case of equivalence.
Hélot does not explicitly recite the terminology “to regulate manual pushing”. However, Hélot does teach a stop, (nesting/cradling element can be observed in figure 3 element 30) that stops manual insertion (Fig. 3 (30)) to allow automated functions to start (Col 3, Lines 2-6; Fig. 3(30)), which is the functional limitation of the claim. Thus, the prior art teaching is a case of equivalence.
Hélot does not explicitly recite the terminology “normal position”. In this case “stowage position” is being interpreted as the normal position.
Hélot does not recite the terminology "and separate the connector of the external device from the connector of the small information terminal". However, Hélot does teach an automatic connection where the cable is guided to the device (Col 8, Lines 22-26) requiring no occupant interaction and (Col 7, 20-31), it is also automatically — thus without any operation required on the part of one of the vehicle's occupants — at least partially moved out of the receptacle slot until it reaches the removal position and is no longer affixed to the vehicle (Col 3, Lines 29-33). Thus, implicitly (§2144.01) teaching separation of the external device. Thus, the prior art teaching is a case of equivalence.

Hélot does not explicitly recite the terminology "after the automatic conveyance of the small information terminal by the conveying roller is started". However, Hélot does teach a locking mechanism that closes the receptacle slot as soon as it is detected that the device has been placed in the stowage position (Col 7, Lines 13-19) and rollers conveying the device into the stowage position (Col. 8, 49-52; FIG. 5(26)). Thus, the prior art reference is a case of equivalence.
Hélot teaches a guide. Hélot is silent as to, “configured to guide the small information terminal.”
However, in the same field of endeavor, Jolda teaches “the passive rollers 34 contact and guide the tablet computer 14 as the tablet computer 14 moves into and out of the compartment 20. The insert guides 36, 37 are shaped to ensure that the tablet computer 14 is inserted into the compartment 20 in the proper orientation” (Jolda: ¶[0028]), for the benefit of proper device positioning.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device holder for a motor vehicle disclosed 
Hélot in view of Jolda teaches automatic conveying with rollers of a device to a stowed position. Hélot in view of Jolda are silent as to, a sensor to detect the device has been conveyed to a normal position.
However, in the same field of endeavor, Howard teaches a presence of the portable device based on a signal from the portable device or frame sensor, indicating the portable device is coupled to the vehicle electronic system (Howard: (Claim 71)), for the benefit of confirming connectivity. In this case “coupled” is being interpreted as the “normal” position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device holder for a motor vehicle disclosed by Hélot in view of Jolda to include a sensor to detect vehicle-device coupling taught by Howard. One of ordinary skill in the art would have been motivated to make this modification in order to provide conveyance or connectivity information confirmation.
Hélot in view of Jolda and Howard are silent as to, wherein the stopper is located inside both side surfaces of the guide rail in the housing.
However, in the same field of endeavor, Shin teaches, [FIG. 8a] element 143 (stopper) can be observed located inside both side surfaces of the guide (141) in the housing (Shin: [FIG. 8a]), for the benefit of supporting the mobile terminal cradle assembly for a vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile device holder disclosed by a modified Hélot to 
Regarding CLAIM 2, Hélot in view of Jolda, in further view of Howard and Shin remains as applied above to claim 1, and further, Hélot also teaches wherein the controller is configured to
control the connector connection device to separate the connector of the external device from the small information terminal in a case where an instruction to release the connection between the small information terminal and the external device is received (Hélot: (Col. 3, Lines 14-33; Col. 8, Lines 22-26)),
control the shutter to open the insertion slot in a case where the connector of the external device is separated from the small information terminal (Hélot: (Col. 7, Lines 13-19; Col. 3, Lines 14-33; Fig. 5(26))), and
control the conveying roller to eject the small information terminal from the insertion slot after the insertion slot is opened (Hélot: (Col. 5, Lines 14-19; Fig. 5(26); Col. 6, Lines 6-9; Col. 7, Lines 13-19)).
	Hélot does not explicitly recite the terminology "separate the connector of the external device". However, Hélot does teach an automatic guided connection of the external device and vice versa (Col 8, Lines 13-18), and automatic movement into the removal position where the mobile device is no longer affixed to the vehicle when at least one predetermined vehicle 
	Hélot does not explicitly recite the terminology "control the shutter to open the insertion slot in a case where the connector of the external device is separated from the small information terminal". However, Hélot does teach a locking device that is controlled, by a control device, to lock once the device is detected in the stowed position (Col. 7, Lines 13-19), and the device being automatically disconnected from an interface and at least partially ejected for removal without any operation required by the vehicle occupant when at least one predetermined condition is detected (Col. 3, Lines 14-33). Thus, implicitly (§2144.01) teaches control the shutter to open the insertion slot in a case where the connector of the external device is separated from the small information terminal. Thus, the prior art teaching is a case of equivalence.
	Hélot does not explicitly recite the terminology "control the conveying roller to eject the small information terminal from the insertion slot after the insertion slot is opened". However, Hélot does teach a plurality of rollers to move the device between the removal and stowage positions (Col. 5, Lines 14-19), the mobile device is automatically moved as soon as at least one predetermined vehicle condition is detected from the stowage position—immersed and fixed in the receptacle slot—into the removal position (Col. 3, Lines 14-22), and the mobile device is not only automatically moved into the receptacle slot, it is also automatically—thus without any operation required on the part of one of the vehicle's occupants—at least partially moved out of the receptacle slot until it reaches the removal position (Col. 3, Lines 29-33). Thus, implicitly (§2144.01) teaching control the conveying roller to eject the small information terminal from 
Factors that will support a conclusion that the prior art element is an equivalent are:
the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000).
a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).
there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000); Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865, 1875 (1997); Valmont Industries, Inc. v. Reinke Mfg. Co., 983 F.2d 1039, 25 USPQ2d 1451 (Fed. Cir. 1993). See also Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000).

Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP §2112.01 (I)).
Regarding CLAIM 3, Hélot in view of Jolda, in further view of Howard and Shin remains as applied above to claim 1, and further, Hélot also teaches control the shutter to open the insertion slot in a case where the connector of the external device is separated from the small information terminal (Hélot: (Col. 7, Lines 13-19; Col. 3, Lines 14-33; Fig. 5(26))), and control the conveying roller to eject the small information terminal from the insertion slot after the insertion slot is opened (Hélot: (Col. 5, Lines 14-19; (Fig. 5(26); Col. 6, Lines 6-9; Col. 7, Lines 13-19)).
Hélot does not explicitly recite the terminology "control the shutter to open the insertion slot in a case where the connector of the external device is separated from the small information terminal". However, Hélot does teach a locking device (Fig. 5(26)) that is controlled, by a control device, to lock once the device is detected in the stowed position (Col. 7, Lines 13-19), and the device being automatically disconnected from an interface and at least partially ejected for removal without any operation required by the vehicle occupant when at least one predetermined condition is detected (Col. 3, Lines 14-33). Thus, implicitly (§2144.01) 
Hélot does not explicitly recite the terminology "control the conveying roller to eject the small information terminal from the insertion slot after the insertion slot is opened". However, Hélot does teach a plurality of rollers to move the device between the removal and stowage positions (Col. 5, Lines 14-19), a locking device controlled by a controller, the mobile device is automatically moved as soon as at least one predetermined vehicle condition is detected from the stowage position—immersed and fixed in the receptacle slot—into the removal position (Col. 3, Lines 14-22), and the mobile device is not only automatically moved into the receptacle slot, it is also automatically—thus without any operation required on the part of one of the vehicle's occupants—at least partially moved out of the receptacle slot until it reaches the removal position (Col. 3, Lines 29-33). Thus, implicitly (§2144.01) teaching the cited terminology. Thus, the prior art teaching is a case of equivalence.
Hélot is silent as to, wherein the controller is configured to output an error message in a case where the connection between the small information terminal and the external device fails.
However, in the same field of endeavor, Howard teaches the controller is configured to output an error message in a case where the connection between the small information terminal and the external device fails (Howard: (Claim 78, ¶[0026])), for the benefit of communicating error information. Howard does not explicitly recite the terminology "the 
Factors that will support a conclusion that the prior art element is an equivalent are:
the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000).
a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 
there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000); Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865, 1875 (1997); Valmont Industries, Inc. v. Reinke Mfg. Co., 983 F.2d 1039, 25 USPQ2d 1451 (Fed. Cir. 1993). See also Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000).
(MPEP §2183)
Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP §2112.01 (I)).
Regarding CLAIM 6, Hélot in view of Jolda, in further view of Howard and Shin remains as applied above to claim 1, and further, Hélot also teaches a slot 18 with multiple sides, which reads on the claimed guide rail; as seen in figure 5, the conveying rollers (34) are located at both side surfaces of the slot (18) (guiderail) (Hélot: [FIG. 5] rollers (34) can be observed on both side surfaces of the guide slot.).
Regarding CLAIM 7, Hélot in view of Jolda, in further view of Howard and Shin remains as applied above to claim 1, and further, Hélot also teaches the connector connection device is located on a rear surface portion of the small information terminal accommodated in the housing (Hélot: [FIG. 3] a connector connection device (28) located at the rear portion of the small information terminal accommodated in the housing can be observed.).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hélot (S 9783123 B2) in view of Jolda (US 20140223065 A1) and Howard (US 20060277555 A1), and further in view of Shin (WO 2016056792 A1) and Yang (US 20200282920 A1).
Regarding CLAIM 4, Hélot in view of Jolda and Howard, in further view of Shin remain as applied above to claim 1, and further, Hélot teaches the guide rail is configured to selectively hold both side surfaces and an upper surface of the small information terminal (Hélot: (Fig. 3, 8));
and the controller is configured to control (Hélot: ¶[0012]) the guide rail (Hélot; ¶[0050]) to hold the both side surfaces and the upper surface of the small information terminal (Hélot: [Fig. 3, 8]) and a stop (Hélot; ¶[0013]). In this case the "L" shaped cradle and side walls with rollers in figures 3, 4, and 6 are interpreted as holding an upper surface and two side surfaces.
Hélot is silent as to, toward the center of the housing.
However, in the same field of endeavor, Yang teaches rails that guide the device to the center of the case (Yang: [Fig. 1(30, 40)]), for the benefit of securing different sized devices. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding fixture disclosed by modified Hélot to include 
Regarding CLAIM 5, Hélot in view of Jolda, in further view of Howard and Shin are silent as to, a pair of guides having an inverted L-shape.
However, in the same field of endeavor, Yang teaches inverted pair of “L” shaped guides (Yang: [Fig. 1 (30, 40)]), for the benefit of allowing a user to interact with the mobile device interface while in a secured position.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding fixture disclosed by a modified Hélot to include inverted “L” shaped guides taught by Yang. One of ordinary skill in the art would have been motivated to make this modification in order to allow a user to interact with the mobile device interface while in a secured position. 

Response to Arguments
Applicant’s arguments, see page 2, para. 2-6, filed 02/26/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art. The newly found prior art teaches the amendment to independent claim 1. Note that the prior art teaches a stopper located inside both side surfaces of the rail and engaged with a guide rail on both sides.

    PNG
    media_image1.png
    566
    405
    media_image1.png
    Greyscale

Figure 1: Figure 8a of prior art reference Shin, with elements 143 (stopper) and 141 (guide).

“On the other hand, the pair of guide slots 141 is formed to be inclined upward toward the rear, the guide portion 140, the gravity of the lower end of the support panel 121 to the top dead center of the guide slot 141 with respect to the direction of gravity It may further include a supporting stopper portion (not shown, reference numerals 143, 147, 150, 151)” (Shin: ¶[0091]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fils (US 8578081 B1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663  
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663